Name: Commission Regulation (EEC) No 2760/81 of 23 September 1981 altering the export refunds on white sugar and raw sugar exported in the natural state
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 269/ 18 Official Journal of the European Communities 24. 9 . 81 COMMISSION REGULATION (EEC) No 2760/81 of 23 September 1981 altering the export refunds on white sugar and raw sugar exported in the natural state information known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 ( 1 ) (a) of Regulation (EEC) No 1785/81 , undenatured and exported in the natural state, as fixed in the Annex to the amended Regulation (EEC) No 2679/81 are hereby altered to the amounts set out in the Annex hereto . Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), and in particular the last sentence of Article 19 (4) thereof, Whereas the refunds on white sugar and raw sugar exported in the natural state were fixed by Regulation (EEC) No 2679/81 (2), as amended by Regulation (EEC) No 2736/81 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2679/81 to the Article 2 This Regulation shall enter into force on 24 September 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 September 1981 . For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 177, 1 . 7 . 1981 , p . 4. (2) OJ No L 263 , 17 . 9 . 1981 , p . 11 . (' OJ No L 267, 22 . 9 . 1981 , p . 8 . 24. 9 . 81 Official Journal of the European Communities No L 269/ 19 ANNEX to the Commission Regulation of 23 September 1981 altering the export refunds on white sugar and raw sugar exported in the natural state (ECU/100 kg) CCT heading Description Refund No 17.01 Beet sugar and cane sugar, solid : A. White sugar ; flavoured or coloured sugar : ( I) White sugar (a) Candy sugar 23-17 (b) Other 24-00 (II) Flavoured or coloured sugar obtained from : (a) White sugar 23-17 (b) Raw sugar 21-32 0 B. Raw sugar : II . Other : (a) Candy sugar 21-32 0 (b) Other raw sugar 19-00 0 (') Applicable to raw sugar with a yield of 92 % ; if the yield is other than 92 %, the refund appli ­ cable is calculated in accordance with the provisions of Article 5 (3) of Regulation (EEC) No 766/68 .